
	

114 HR 4433 IH: Working Student Act of 2015
U.S. House of Representatives
2016-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4433
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2016
			Ms. Duckworth (for herself, Mr. Bera, Mr. Garamendi, Mr. Honda, Mr. Keating, Ms. Lee, Ms. Norton, Mr. Pocan, Mr. Rush, Mr. Ryan of Ohio, Mr. Takai, Mr. Tonko, Mr. Van Hollen, Mr. Conyers, and Mr. McDermott) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to increase the income protection allowances.
	
	
 1.Short titleThis Act may be cited as the Working Student Act of 2015. 2.Support for working students (a)Dependent studentsSection 475(g)(2)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087oo(g)(2)(D)) is amended to read as follows:
				
 (D)an income protection allowance (or a successor amount prescribed by the Secretary under section 478) of $8,519 for academic year 2016–2017;.
 (b)Independent students without dependents other than a spouseSection 476(b)(1)(A)(iv) of the Higher Education Act of 1965 (20 U.S.C. 1087pp(b)(1)(A)(iv)) is amended to read as follows:
				
 (iv)an income protection allowance (or a successor amount prescribed by the Secretary under section 478)—
 (I)for single or separated students, or married students where both are enrolled pursuant to subsection (a)(2), of $13,244 for academic year 2016–2017; and
 (II)for married students where 1 is enrolled pursuant to subsection (a)(2), of $21,222 for academic year 2016–2017;.
 (c)Independent students with dependents other than a spouseSection 477(b)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087qq(b)(4)) is amended to read as follows:
				
 (4)Income protection allowanceThe income protection allowance is determined by the following table (or a successor table prescribed by the Secretary under section 478), for academic year 2016–2017:
						Income Protection Allowance
							
									Family SizeNumber in College
									(including student)12345For each additional subtract:
								
									2$33,534$27,797$4,230
									341,74236,045$30,308
									451,54345,83340,122$34,385
									560,83155,08049,37043,659$37,949
									671,32165,40859,72453,96048,276
									For each
									additional
									add:5,950.
 (d)Updated tables and amountsSection 478(b) of the Higher Education Act of 1965 (20 U.S.C. 1087rr(b)) is amended— (1)in paragraph (1), by striking subparagraphs (A) and (B) and inserting the following:
					
 (A)In generalFor each academic year after academic year 2016–2017, the Secretary shall publish in the Federal Register a revised table of income protection allowances for the purpose of sections 475(c)(4) and 477(b)(4), subject to subparagraphs (B) and (C).
 (B)Table for independent studentsFor each academic year after academic year 2016–2017, the Secretary shall develop the revised table of income protection allowances by increasing each of the dollar amounts contained in the table of income protection allowances under section 477(b)(4) by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary) between December 2014 and the December next preceding the beginning of such academic year, and rounding the result to the nearest $10.; and
 (2)in paragraph (2), by striking shall be developed and all that follows through the period at the end and inserting shall be developed for each academic year after academic year 2016–2017, by increasing each of the dollar amounts contained in such section for academic year 2016–2017 by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary) between December 2014 and the December next preceding the beginning of such academic year, and rounding the result to the nearest $10..
 (e)Effective dateThe amendments made by this section shall be effective on July 1, 2016.  